Citation Nr: 1752339	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-31 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a compensable disability evaluation for bilateral pes planus prior to November 2, 2015.  

2.  Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to November 1996, from March 2003 to March 2004, and from January 2009 to June 2010.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2015 videoconference hearing.  

In April 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran new VA medical examinations.  The action specified in the April 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Prior to November 2, 2015, the Veteran's service connected bilateral pes planus was most consistent with moderate flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, but was not characterized by objective evidence of marked deformity, swelling on use, characteristic callosities, or pain on manipulation and use accentuated.  

2.  During the period on appeal, the Veteran's service connected PTSD was not characterized by total occupational and social impairment, due to such symptoms as, for example: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent disability rating, but no greater, for bilateral pes planus prior to November 2, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for entitlement to a disability evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

Pes Planus

In September 2010, the Veteran submitted a claim for a higher disability evaluation for his service connected bilateral pes planus.  This disability was assigned a non-compensable disability evaluation prior to November 2, 2015.  In an August 2014 rating decision, the RO assigned a separate 10 percent evaluation for plantar fasciitis, secondary to the Veteran's service connected bilateral pes planus.  In a December 2016 rating decision, the RO increased the Veteran's disability evaluation for pes planus from 0 percent to 50 percent, which is the maximum schedular evaluation.  The December 2016 rating decision also granted entitlement to service connection for bilateral tarsal tunnel syndrome secondary to the Veteran's bilateral pes planus.  The Veteran has not appealed the original disability evaluations assigned for his plantar fasciitis or tarsal tunnel syndrome.

In order to warrant a higher rating under Diagnostic Code 5276, the evidence must show: moderate flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, whether bilateral or unilateral (10 percent); severe bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities (30 percent); or pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances (50 percent).

The Veteran was afforded a VA examination of his feet in November 2010.  At that time, the Veteran complained of foot pain with prolonged standing and walking.  On examination, the Veteran had normal and symmetric dorsi- and plantar flexion of the feet and toes, to include following repetitive testing.  The examiner explained that loss of function due to flare-ups cannot be determined without resorting to speculation.  There was no painful motion, edema, weakness, or instability, but there was mild tenderness to palpation of the right medial plantar arch.  There were no functional limitations with standing & walking or evidence of abnormal weight bearing.  There was bilateral Achilles tendon misalignment, but no pain with foot manipulation.  The Veteran reported using inserts for boots with partial relief.  
He was diagnosed with bilateral pes planus, with mild functional limitation.

Records from Premier Foot Care show that the Veteran was treated for bilateral foot pain related to pes planus and plantar fasciitis in February 2013.  In November 2013, he was treated for plantar fasciitis and tarsal tunnel syndrome.  December 2013 records note that ankle joint dorsiflexion was normal and muscle strength was 5/5.  Decreased arch height was noted during standing evaluation, as well as increased calcaneal aversion and bowing of the distal portion of the Achilles tendon as a result.  Tenderness was noted with palpation of the distal PT tendon course and medial navicular area.  No frank pain was noted with palpation of the plantar heel.  The tibial nerve had tenderness and paresthesia on palpation of its course.  X-rays showed spurring in the plantar heel, but no fracture.  The Veteran was diagnosed with pes planus, plantar fasciitis, tarsal tunnel syndrome, and tibialis tendonitis.  

In July 2014, the Veteran was afforded a new VA examination of his feet.  At that time, the Veteran reported difficulty with prolonged standing due to pain in the bilateral feet, ankles, knees and back.  His posture and gait were normal.  He had normal plantar and dorsiflexion of the feet and toes. No painful motion, edema, weakness or instability were noted.  Mild left Achilles tendon bowing was observed; however bilateral Achilles tendons were non-tender to palpation.  Mild tenderness to palpation of bilateral arches and distal/plantar heels was noted.  The Veteran had pain with use of the feet, accentuated by manipulation.  He did not have swelling, characteristic callosities, extreme tenderness, marked deformities, or marked pronation.  He had reduced arch height bilaterally. and weight bearing line over or medial to the great toe and inward bowing of the Achilles tendon on the left.  He reported some relief from arch supports, but was not wearing his customized inserts on the day of the examination.  His pes planus was characterized as resulting in mild functional limitation.  The examiner explained that loss of function due to flare-ups cannot be determined without resorting to speculation.  

Based on the above evidence, the Board finds that entitlement to a disability evaluation of 10 percent, but no greater is warranted prior to November 2, 2015 for the Veteran's bilateral pes planus.  VA examination reports and private treatment records show that the Veteran had some pain with use of the feet, as well as some mild inward bowing of the Achilles tendon and weight bearing line over or medial to the great toe.  However, there is no objective evidence of marked deformity, pain on manipulation and use accentuated, swelling, characteristic callosities, extreme tenderness to palpation, marked inward displacement of the Achilles tendon, or marked pronation.  Accordingly, the Board finds that a disability evaluation in excess of 10 percent must be denied.  

After November 2, 2015, the Veteran's disability evaluation for his pes planus was increased to 50 percent, the maximum schedular evaluation that can be assigned for bilateral pes planus under the rating schedule.  Accordingly, a higher disability evaluation from November 2, 2015 cannot be assigned.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

PTSD

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2016).  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016). 

In April 2010, the Veteran underwent Medical Board proceedings.  A summary of the Veteran's medical history reflects that he had a lengthy history of mental health problems.  He was hospitalized and diagnosed with manic depression in 1992 and was again hospitalized in 1996 for a manic episode.  After each hospitalization, he briefly continued treatment before discontinuing his medication and therapy.  In 2004, he sought treatment from VA for PTSD.  After approximately six months, he again discontinued medication and therapy.  From 2005 to 2009, he had no mental health treatment.  

His current symptoms had onset in approximately April 2009 during a deployment to Iraq, with the Veteran's colleagues and command noting significant mood swings, increased irritability, increased talking, decreased sleep, and tangential thought processes.  He was hospitalized and during his initial hospitalization demonstrated increased psychomotor activity (pacing the unit), poor sleep, constant talking, rapid pressured speech, and flights of ideas.  He was transferred to Landstuhl, Germany and then Walter Reed Medical Center for further inpatient treatment.  On his admittance to Walter Reed, he was irritable and yelling at the staff, but soon apologized for this behavior and became tearful, with a labile mood and affect.  During his hospitalization at Walter Reed, he continued to demonstrate psychomotor agitation, constant talking, pressured speech, and insomnia (1-2 hours of sleep per night).  It was also noted that early in the hospitalization, he appeared to be psychotic.  Inpatient notes suggest he was disorganized in his thinking and lacked any insight into his diagnosis even, after careful explanation.  However, with the administration of appropriate medication, his mania and disorganized thinking resolved in a few days.  Following a two week inpatient hospitalization at Walter Reed, he was discharged home to outpatient treatment.  Treatment records reflect that the Veteran appeared to have poor insight into his disability, attributing his problems to being "stressed-out".  It was the determination of the Medical Board that the Veteran was unfit for service and he was discharged from the Air Force due to Bipolar Disorder, NOS with insomnia, flights of ideas, pressured speech, irritability, psychomotor agitation, and a disorganized thought process.  A diagnosis of PTSD by history was also noted.  

In December 2010, the Veteran was afforded a VA examination of his PTSD.  At that time, he reports problems sleeping, affecting his mood and employment.  He reported a good relationship with his spouse, children and step-children, siblings, and parents.  He also reported that he has friends at his place of employment, although he does not usually see them outside of work.  Leisure activities included fishing and going to his son's foot practices.  He was employed full time, and reported no missed time from work due to his disability, but did describe irritability with coworkers.

The Veteran was described as clean, neatly groomed, and appropriately dressed.  The Veteran's attitude was cooperative and friendly.  He was well-oriented and his attention appeared intact.  Speech and psychomotor activity were unremarkable.  His affect was constricted.  Thought processes and content were unremarkable, and the Veteran denied delusions, hallucinations, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal ideations.  Judgement and insight were intact.  Memory was grossly intact.  The Veteran denied a history of suicide attempts or assaultive behavior, and his impulse control was judged to be fair.  He had the ability to maintain minimal personal hygiene and denied any problems with his activities of daily living.  

The Veteran reported recurrent and intrusive distressing recollections and dreams of traumatic events, avoidance, diminished interest or participation in significant activities, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran was competent to manage his affairs.  He was diagnosed with PTSD, and a GAF score of 55 was assigned.  The examiner concluded that the Veteran's PTSD symptoms would result in reduced reliability and productivity.  

A December 2013 VA Psychiatry Initial Evaluation documents that the Veteran reported experiencing poor quality sleep with frequent nightmares of combat.  His overall level of anxiety was described as high and hypervigilance, which was typically worse at night, was reported.  He also admitted to significant discomfort when in crowded places.  In addition to the above symptoms, he reported experiencing symptoms consistent with manic and depressive episodes.  Patient was alert and oriented x 4.  He was adequately dressed.  No involuntary movements were observed.  Eye contact was good, but affective range was somewhat constricted.  The Veteran described his mood as "regular".  Thought process was goal-directed and speech had normal rate and volume.  Psychotic symptoms were not present.

A May 2015 Psychiatry Outpatient Note reflects that at the time of present visit, the Veteran was taking no mood stabilizing medication and had run out of clonazepam several months ago.  He reported worsening symptoms of mental illness that were interfering with his employment.  He stated that he was experiencing frequent racing thoughts and had been more irritable during the past several months.  He reported sleeping poorly and experiencing occasional nightmares.  Overall, his level of anxiety had increased recently, but he denied suicidal or homicidal ideation.  He also denied experiencing auditory or visual hallucinations and did not reveal any delusional material.  He requested to be prescribed lamotrigine once again.  He was characterized as experiencing modest symptoms of bipolar disorder and PTSD and was considered at risk for further deterioration of function as he was currently taking no psychotropic medication.

At his November 2015 videoconference hearing, the Veteran testified that he suffers from nightmares and trouble sleeping.  He also described symptoms of depression, irritability, and isolation, which he claimed negatively impact his relationship with his family and employer.  

A November 2015 VA Psychology Note recorded that the Veteran has not been coping well and continued to experience problems sleeping and with anxious/irritable mood.  He continued to socially isolate and reported memories, nightmares and hypervigilance related to his traumatic military experiences.  He denied current suicidal or homicidal ideations, psychotic symptoms, or the need for psychiatric hospitalization.  Suicide risk was estimated to be low.  Speech and stream of thought were coherent, logical, relevant and goal-directed.  Insight and judgment appeared adequate.  Attention and concentration were adequate.  Memory functions were intact for remote and recent events.

In May 2016, the Veteran reported modest anxiety and occasional intrusive memories of combat, but denied any true flashbacks.  He reported persistent difficulty remaining asleep and described sometimes experiencing vivid nightmares of combat.  His mood had reportedly been stable and he denied undue irritability, racing thoughts, or suicidal or homicidal ideation.  He denied auditory or visual hallucinations and did not reveal any obvious delusional material.  The Veteran was alert and oriented to person, place, time and situation.  He was appropriately dressed.  Concentration was poor.  No involuntary movements were noted, and he was seated calmly.  Eye contact was good.  Affect was generally bright but he appeared anxious at times.  He described his mood as "pretty good".  His thought process was goal-directed, and thought content was appropriate to conversation.  Speech was of normal rate and volume.  Psychotic symptoms were not present and insight and judgment were grossly intact.  His current diagnoses included PTSD and Bipolar Disorder (in full remission).  

In June 2016, the Veteran was afforded a new VA examination.  At that time, he continued to complain of sleep disturbances, poor concentration, irritability, hypervigilance, exaggerated startle response, intrusive recollections and nightmares, feelings of detachment and anhedonia.  However, he reported having a good relationship with his wife and children, extended family, and coworkers.  He reported being employed full time since 2011 and stated that his supervisor was happy with his performance.  

The Veteran was well-groomed, alert, and fully oriented.  Speech was normal in rate, tone, and syntax.   His thought content and process were unremarkable.  Mood presented as euthymic with full and reactive affect.  There was no observable responsiveness to internal stimuli.  Hallucinations and delusions were denied.  Suicidal and homicidal ideation, intent, and planning were denied.  There was no observable impairment in attention, concentration, or memory.  He was considered competent to manage his VA benefits.  He was diagnosed with PTSD and Bipolar Disorder (in full remission).

A December 2016 VA outpatient treatment note reflects that the Veteran described his mood as having been adequately stable.  He denied being unduly irritable and did not report any racing thoughts, suicidal ideation, or homicidal thoughts.  He reported that his nightmares have not been occurring as often in the past despite having run out of prazosin.  Sleep varied in duration and quality, but he reportedly slept about 7 hours the previous night.  The Veteran was observed to be alert and oriented to person, place, time and situation.  His concentration was adequate.   Eye contact was good, affect was bright, and his mood was described as "good."  Thought process was goal-directed and thought content was appropriate to conversation.  Speech was of normal rate and volume.  Psychotic symptoms were not present.  Insight and judgment were grossly intact.

Based on the above evidence, entitlement to a higher disability evaluation is not warranted for any period on appeal.  There is no evidence that the Veteran's service connected PTSD has resulted in total occupational and social impairment at any time during the period on appeal, due to such symptoms as, for example: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The Veteran has reportedly been employed for the period on appeal and stated that his supervisor is happy with his performance.  He is able to perform routine self-care and other activities of daily living and is considered competent to manage his affairs.  He has also reported a generally positive relationship with his family and coworkers, although he has noted that he is sometime irritable with them.  There is no evidence that he was ever considered a persistent danger to himself or others or that his condition resulted in criminal charges or necessitated hospitalization.  There is also no evidence of any significantly impaired thought processes, as evidenced by hallucinations, delusions, severe memory loss, or other psychosis.  While serious, there is no evidence that the Veteran's PTSD symptoms result in the kind of debilitating impairment contemplated by a 100 percent evaluation.  Accordingly a higher disability evaluation cannot be assigned.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 10 percent disability rating, but no greater, for bilateral pes planus prior to November 2, 2015 is granted.  

Entitlement to a disability evaluation in excess of 70 percent for PTSD is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


